HEDRICK, Chief Judge.
Defendant contends the trial court erred in denying his motion to dismiss. He argues the evidence was not sufficient to support the charge of bigamy. His only contention on appeal is that the evidence does not disclose that defendant and Anita Partin were married by “an ordained minister of any religious denomination, [a] minister authorized by his church, or ... a magistrate” as provided in G.S. 51-1. The evidence, however, discloses that the marriage ceremony between defendant and Anita Partin was conducted by Roland McMahan, who was the Assistant Pastor of defendant’s church and who led the singing and preached to the regular congregation when defendant was away. Although McMahan was not “an ordained minister” or a “magistrate,” he was “authorized by his church” to perform marriages. Indeed, the evidence is clear that the minister of the church, defendant, requested and authorized McMahan to perform the marriage between defendant and Anita Partin. We hold that the evidence is sufficient in all respects to take the case to the jury and to support the verdict.
Defendant also contends the trial court erred “in allowing attorney Edwin Groce to appear as counsel with the State thereby *111denying defendant the right to call Groce as a witness.” Defendant argues that the ruling by the trial court denied him his constitutional right to call Edwin Groce as a witness. We disagree.
Defendant correctly concedes that “it is a matter within the discretion of the trial judge to determine whether a private attorney may assist the District Attorney in the prosecution of a case.” State v. Best, 280 N.C. 413, 186 S.E.2d 1 (1972). We note further that the trial judge’s discretion in allowing or disallowing private prosecution will be interfered with only upon a showing of abuse of that discretion. State v. Boykin, 298 N.C. 687, 259 S.E.2d 883 (1979).
In the present case, defendant has failed to show abuse of discretion by the trial judge in allowing a private attorney to participate in the prosecution of his case. At trial, defendant objected to the State’s motion to have Mr. Groce appear as Associate Counsel for the State on the grounds that he might need to call Groce as a witness for the defense in order to respond to questions he intended to ask Willie Mae Woodruff on cross-examination concerning a verified complaint for divorce signed by the witness and prepared by Groce. Defendant never expressed an actual intent to call Groce as a witness, and as the trial judge pointed out, defendant could have presented that testimony in other ways. Defendant, however, conducted a thorough cross-examination of Willie Mae Woodruff and chose to ask only one question pertaining to her filing for divorce. Defendant was never prevented from calling Groce as a witness or from presenting any relevant or material testimony. Therefore, we find no error in the trial judge’s ruling allowing attorney Edwin Groce to assist in the prosecution of this case.
Based on exceptions 2, 3, 4, and 5 noted in the record, defendant contends the court erred in allowing “Winnie Mae” (Willie Mae) Woodruff to testify that: (1) McMahan, defendant and Anita Partin “stood and talked for a few minutes and then they went in before the altar and had the marriage ceremony,” (2) “when they went on into the sanctuary, then he (McMahan) got in front of the pulpit and he started the ceremony and they went through the ceremony and I don’t remember everything that was said in the ceremony, but I do know at the end, he said, ‘According to the Revelation, God is revealed in this time of polygamy’ and then he pronounced Bobby Lee Woodruff and Anita Partin husband *112and wife,” and (3) that McMahan asked Bobby Woodruff if he took Anita Partin to be his wife. At trial, defendant argued that the testimony was “hearsay,” and he advances the same contention on appeal.
Rule 801(c) of the North Carolina Rules of Evidence defines hearsay as “a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Clearly, these statements were not offered to “prove the truth of the matter asserted.” This contention borders on the frivolous.
Next, based on twenty-eight exceptions noted in the record, defendant contends the trial court erred in admitting testimony of “Winnie Mae” (Willie Mae) Woodruff, Bobby Lee Woodruff, and Anita Partin because it was irrelevant and immaterial. In his brief, he contends the testimony excepted to, relating to the operation of the church and the doctrine of the church, was irrelevant and immaterial and prejudiced defendant because the purpose of this evidence was to “attempt to link this defendant to the television evangelist Jim Baker [sic] and his PTL Club.” Obviously, the testimony challenged by these exceptions was not irrelevant or immaterial because it tended to show that McMahan was “authorized by his church” to perform marriages.
Finally, assignment of error No. 25 is set out in the record as follows: “The defendant was tried and convicted upon a defective indictment.” This assignment of error is not supported by an exception noted in the record. Thus, no question is presented for review. The bill of indictment is in all respects proper.
Defendant received a fair trial free from prejudicial error.
No error.
Judge JOHNSON concurs.
Judge EAGLES dissents.